DETAILED ACTION
This is on the merits of Application No. 16/655464, filed on 10/17/2019. Claims 1-2, 4-9, 11-17, and 19-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-9, 11-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3285379 to Helquist.
Helquist discloses:
(Claim 1) A mechanism for applying a force to engage a torque transmitting device (Figs. 1-4) between a first member (28) and a second member (18), the mechanism comprising: a piston (40) having an inner apply face and an outer apply face, the inner apply face being offset from the outer apply face along an apply axis of the piston (See Fig. 1, groove 62 forms two apply faces in the piston); and a spring (64) disposed within the piston and in contact with the inner apply face, the spring being configured to contact an adjacent plate (adjacent plate 32) of the torque transmitting device, the mechanism being movable between a first engaged position (Fig. 4 from A to C), a second engaged position (Fig. 4 at point C), and a disengaged position (Fig. 1), the mechanism being configured to apply and hold a first engagement force to the adjacent plate through the spring and through the inner apply face in the first engaged position 
(Claims 2 and 9) the inner and outer apply faces being free from direct contact with the adjacent plate in the first engaged position, and the outer apply face being configured to directly contact the adjacent plate in the second engaged position (Col. 4 ln 69- Col. 5 ln 13, first engaged position with only the spring, second engaged position is with both spring and remainder of piston).
(Claims 4 and 11)
(Claims 5 and 12) the outer apply face being configured to contact the adjacent plate in the second engaged position (Col. 4 ln 69- Col. 5 ln 13, Fig. 1, spring is next to the inner apply face, the outer apply face will contact in the second engaged position).
(Claim 8) A torque transmitting device comprising: a plurality of interleaved clutch plates (Fig. 1 elements 26 and 32) configured to selectively couple a first member (24) to a second member (28); and an actuator mechanism disposed on one side of the plurality of interleaved clutch plates, the actuator mechanism configured to compress the plurality of clutch plates together to couple the first and second members (through oil at 46), the actuator mechanism including: a piston having an inner apply face and an outer apply face, the inner apply face being offset from the outer apply face along an apply axis of the piston; and a spring disposed adjacent to the inner apply face, the spring being configured to contact an adjacent plate of the plurality of interleaved clutch plates, the actuator mechanism being movable between a first engaged position, a second engaged position, and a disengaged position, the actuator mechanism being configured to apply and hold a first engagement force to the adjacent plate through the spring and through the inner apply face in the first engaged position to allow a first static torque load between the first member and the second member, the actuator mechanism being configured to apply and hold a second engagement force to the adjacent plate through the spring and through both of the inner and outer apply faces in the second engaged position to allow a second static torque load between the first member and the second member, wherein the first static torque load is less than the second static torque load (See claim 1).
(Claim 15) A mechanism for applying a force to engage a torque transmitting device between a first member and a second member, the mechanism comprising: an annular .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13, 14, and 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Helquist in view of DE102008000482 to Langenkamper.
Helquist discloses:
The limitations of claims 2, 12, and 15.
(Claims 6 and 13) The spring being a wave spring (64).
(Claim 17) the outer apply face being free from direct contact with the adjacent plate in the first engaged position, and the outer apply face being configured to directly contact the adjacent plate in the second engaged position (Col. 4 ln 69- Col. 5 ln 13, first engaged position with only the spring, second engaged position is with both spring and remainder of piston).
(Claim 19) the mechanism being configured to apply the first engagement force to the adjacent plate through the spring in the first engaged position through a first apply area, and the mechanism being configured to apply the second engagement force to the adjacent plate through the spring and through the inner and the outer apply faces in the second engaged position through a second apply area, the second apply area being greater than the first apply area (Col. 4 ln 69- Col. 5 ln 13, spring provided with a first engagement force through a first apply area, second engagement force is with piston and spring with a second apply area, the second apply area being greater as it comprises the first apply area).

Helquist does not explicitly disclose:
(Claims 6 and 13) the spring being a wave spring having multiple turns.
(Claims 7 and 14)
(Claim 20) the spring being a wave spring having multiple turns, and the spring having a K factor in the range of 1.3 to 4.0 million Newtons per meter.
(Claim 16) the spring defining an inner apply diameter along a mean diameter of the spring, and the inner apply face and the outer apply face together defining an outer apply diameter defined centrally between the annular inner surface and the annular outer surface of the piston, the mechanism being configured to apply and hold the first engagement force to the adjacent plate along the inner apply diameter in the first engaged position, and the mechanism being configured to apply and hold the second engagement force to the adjacent plate along the outer apply diameter in the second engaged position.

Langenkamper teaches:
(Claims 6 and 13) the spring being a wave spring having multiple turns (See par. [0027], various types of springs can be used in these mechanisms including a wound wave spring).
(Claim 20) the spring being a wave spring having multiple turns (See par. [0027], various types of springs can be used in these mechanisms including a wound wave spring).
(Claim 16) the spring defining an inner apply diameter along a mean diameter of the spring, and the inner apply face and the outer apply face together defining an outer apply diameter defined centrally between the annular inner surface and the annular outer surface of the piston, the mechanism being configured to apply and hold the first engagement force to the adjacent plate along the inner apply diameter in the first engaged position, and the mechanism being configured to apply and hold the second 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Helquist to have a wave spring with multiple turns, as taught by Langenkamper, as an obvious design choice to the type of spring wanted. This would allow for an alteration of the spring constant and provide a varied force. Langenkamper lists a multitude of suitable spring elements used in a similar clutching structure. One of ordinary skill would be able to apply these teachings to Helquist and produce predictable results.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Helquist to have the spring define an inner apply diameter and the inner apply face and outer apply face together defining an outer apply diameter, as taught by Langenkamper, as an obvious design choice as to where to place the spring. This would allow for a dispersion of the force in the clutch at a particular area.
Regarding claims 7, 14, and 20, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spring with a K factor in the range of 1.3 to 4.0 million Newtons per meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. This will allow the spring sufficient force to engage the clutch.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Helquist does not disclose the mechanism being configured to apply and hold a first engagement force as the shift is continuous and not held once the spring engages the clutch .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/               Primary Examiner, Art Unit 3659